           Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 1 of 45




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

    TEAMSTERS LOCAL 456 PENSION
    FUND, et al.,
                                                   Case No. 2:17-cv-02817-JHS
                 Plaintiffs,
                                                   CLASS ACTION
    vs.

    UNIVERSAL HEALTH SERVICES,
    INC., et al.,

                 Defendants.


                   STIPULATION AND AGREEMENT OF SETTLEMENT

          This Stipulation and Agreement of Settlement, dated as of February 23, 2021 (the

“Stipulation”),1 is entered into by and between (a) Teamsters Local 456 Pension Fund and the

Teamsters Local 456 Annuity Fund (collectively, “Lead Plaintiffs” or “Plaintiffs”), on behalf of

themselves and the Settlement Class; and (b) defendants Universal Health Services, Inc., (“UHS”

or the “Company”), Alan B. Miller, and Steve G. Filton (together, the “Individual Defendants”

and, together with UHS, “Defendants”), and embodies the terms and conditions of the settlement

of the above-captioned Action. Subject to the approval of the Court and the terms and conditions

expressly provided herein, this Stipulation is intended fully, finally, and forever to compromise,

settle, release, relinquish, waive, dismiss, extinguish, and discharge with prejudice the Action and

all of the Released Claims (as defined below).




1
  All terms with initial capitalization not otherwise defined in this introductory section or in ¶¶2
through 61 shall have the meanings ascribed to them in ¶1 herein.
         Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 2 of 45




       WHEREAS:

       A.      On December 23, 2016, investors commenced this Action, filing a class action

complaint in the United States District Court for the Central District of California, styled David

Heed v. Universal Health Services Inc., et al., Case No. 2:16-cv-09499 (C.D. Cal.). ECF No 1-1.

       B.      On April 17, 2017, Teamsters Local 456 Pension Fund and Teamsters Local 456

Annuity Fund were appointed as Lead Plaintiffs, and Saxena White P.A. was appointed as Lead

Counsel for the proposed class. ECF No. 1-56.

       C.      The Action was transferred to the United States District Court for the Eastern

District of Pennsylvania on June 20, 2017. ECF No. 1-67. The original record was received by

the Eastern District of Pennsylvania on June 21, 2017. ECF No. 1.

       D.      On September 29, 2017, Lead Plaintiffs filed their Amended Class Action

Complaint (ECF No. 30) (the “Complaint”), asserting claims under Sections 10(b) and 20(a) of

the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated

thereunder. Among other things, the Complaint alleges that UHS and the Individual Defendants

violated the Exchange Act by making false and misleading statements concerning certain practices

at the Company’s mental health facilities. The Complaint alleges that, as a result of these alleged

misrepresentations and omissions, the price of UHS’s common stock was artificially inflated

during the Settlement Class Period.

       E.      On December 6, 2017, Defendants moved to dismiss the Complaint for failure to

state a claim. ECF No. 34. On February 7, 2018, Lead Plaintiffs opposed Defendants’ motion to

dismiss. ECF No. 35. On March 26, 2018, Defendants filed their reply in further support of their

motion to dismiss. ECF No. 36.




                                                2
               Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 3 of 45




          F.       On July 17, 2018, the Action was reassigned from Chief Judge Lawrence F. Stengel

to the Honorable Robert F. Kelly. ECF No. 37. On July 19, 2018, the Action was reassigned to

the Honorable Joel H. Slomsky. ECF No. 38.

          G.       The Honorable Joel H. Slomsky held a hearing regarding the motion to dismiss on

September 12, 2018. ECF No. 47. On October 5, 2018, the parties submitted supplemental

briefing concerning the motion. ECF Nos. 50, 51.

          H.       On August 19, 2019, the Court issued an Opinion and Order granting Defendants’

motion to dismiss. ECF Nos. 58, 59.

          I.       On August 26, 2019, Lead Plaintiffs filed a motion seeking a schedule for amending

the Complaint. ECF No. 60. Defendants opposed the motion on September 3, 2019. ECF No.

61. On September 16, 2019, Plaintiffs timely filed under Rule 59(e) of the Federal Rules of Civil

Procedure a motion to alter or amend the Court’s dismissal order and requesting leave to amend.

ECF No. 62. Plaintiffs attached a proposed Second Amended Complaint as an exhibit to their

motion. ECF No. 62-2. Defendants opposed the Rule 59(e) motion on September 30, 2019 (ECF

No. 63), and Plaintiffs filed a reply in support of their motion on October 7, 2019 (ECF No. 67).

          J.       On March 16, 2020, the Court denied Plaintiffs’ motion for a scheduling order.

ECF No. 68. On April 29, 2020, the Court denied Plaintiffs’ Rule 59(e) motion, concluding that

amendment would be futile because the asserted claims fail as a matter of law. ECF Nos. 69, 70.

          K.       On May 29, 2020, Plaintiffs timely filed a notice of appeal regarding the Court’s

orders granting Defendants’ motion to dismiss and denying Plaintiffs’ Rule 59(e) motion. ECF

No. 71.




                                                   3
         Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 4 of 45




       L.      On August 3, 2020, Plaintiffs timely filed their initial brief in the Third Circuit

Court of Appeals, as well as a motion for judicial notice. See Teamsters Local 456 Pension Fund

et al., v. Universal Health Services Inc., et al., Case No. 20-2094 (3d Cir.), ECF Nos. 18-19.

       M.      While the appeal was pending, and before Defendants filed a responsive brief, the

Parties agreed to participate in a private mediation. The Parties filed a joint motion to stay the

appeal on September 24, 2020, which the Third Circuit Court of Appeals granted the next day.

See Teamsters Local 456 Pension Fund et al., v. Universal Health Services Inc., et al., Case No.

20-2094 (3d Cir.), ECF Nos. 29-30. The Parties selected the Honorable Daniel Weinstein (Ret.)

and Jed D. Melnick, Esq. of JAMS to serve as mediators. On October 12, 2020, the Parties

submitted and exchanged detailed mediation statements and exhibits, which addressed, among

other things, issues related to liability, loss causation, and damages. The Parties, and Defendants’

directors’ and officers’ liability insurance carriers, participated in a full-day mediation session via

Zoom video conference on October 21, 2020. The session ended without an agreement to settle.

Following that mediation, however, the Parties continued to engage in settlement discussions with

the involvement of the mediators.

       N.      On December 10, 2020, the parties reached an agreement in principle, upon a

mediator’s proposal, to settle and release all claims against the Defendants in return for a cash

payment of $17.5 million for the benefit of the Settlement Class, subject to certain terms and

conditions, including the execution of a customary settlement stipulation and Court approval.

       O.         This Stipulation (together with the exhibits hereto and the Supplemental

Agreement) reflects the final and binding agreement among the Parties.

       P.         Based upon their investigation, prosecution, and mediation of the case, Plaintiffs

and Lead Counsel have concluded that the terms and conditions of this Stipulation are fair,




                                                  4
         Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 5 of 45




reasonable, and adequate to Plaintiffs and the other members of the Settlement Class, and in their

best interests. Based on Plaintiffs’ direct oversight of the prosecution of this matter and with the

advice of their counsel, each of the Plaintiffs has agreed to settle and release the claims raised in

the Action, pursuant to the terms and provisions of this Stipulation, after considering, among other

things: (a) the substantial financial benefit that Plaintiffs and the other members of the Settlement

Class will receive under the proposed Settlement; and (b) the significant risks and costs of

continued litigation and trial.

        Q.        This Stipulation and the Settlement constitute a compromise of all matters that

are in dispute among the Parties. Defendants are entering into this Stipulation solely to eliminate

the uncertainty, burden, and expense of further protracted litigation. Each of the Defendants denies

any wrongdoing, and this Stipulation and Settlement shall in no event be construed or deemed to

be evidence of or an admission or concession on the part of any of the Defendants with respect to

(i) any claim or allegation of any fault, liability, wrongdoing, or damage whatsoever, or (ii) any

infirmity in the defenses that the Defendants have, or could have, asserted. The Defendants

expressly deny that Plaintiffs have asserted any valid claims as to any of them, and expressly deny

any and all allegations of fault, liability, wrongdoing, or damages whatsoever. Defendants have

asserted and continue to assert that their conduct was at all times proper and in compliance with

all applicable provisions of law, and believe that the Action is without merit. In addition,

Defendants maintain that they have meritorious defenses to all claims alleged in the Action. This

Stipulation shall in no event be construed or deemed to be evidence of or an admission or

concession on the part of any of the Defendants with respect to any claim or allegation of any fault

or liability or wrongdoing or damage whatsoever, or any infirmity in the defenses that Defendants

have, or could have, asserted. Similarly, this Stipulation shall in no event be construed or deemed




                                                 5
         Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 6 of 45




to be evidence of or an admission or concession on the part of any Plaintiff of any infirmity in any

of the claims asserted in the Action, or an admission or concession that any of the Defendants’

defenses to liability had any merit. Each of the Parties recognizes and acknowledges, however,

that the Action has been initiated, filed, prosecuted, and settled by Plaintiffs in good faith and

defended by Defendants in good faith in compliance with Rule 11 of the Federal Rules of Civil

Procedure, and that the Action is being voluntarily settled with the advice of counsel. Moreover,

Lead Counsel submit that the terms of the Settlement are fair, adequate, and reasonable.

       NOW THEREFORE, without any admission or concession of any liability, wrongdoing,

or lack of merit, it is hereby STIPULATED AND AGREED, by and among Plaintiffs (individually

and on behalf of all other members of the Settlement Class) and Defendants, by and through their

respective undersigned attorneys, and subject to the approval of the Court pursuant to Rule 23(e)

of the Federal Rules of Civil Procedure, that, in consideration of the benefits flowing to the Parties

from the Settlement, all Released Plaintiffs’ Claims as against the Defendant Releasees and all

Released Defendants’ Claims as against the Plaintiff Releasees shall be settled, released, and

dismissed with prejudice, upon and subject to the terms and conditions set forth below.

                                         DEFINITIONS

       1.      As used in this Stipulation and any exhibits attached hereto and made a part hereof,

the following capitalized terms shall have the following meanings:2

               (a)     “Action” means the consolidated securities class action in the matters styled

Teamsters Local 456 Pension Fund, et al., v. Universal Health Services, Inc., et al., Case No. 2:17-




2
 For ease of reference, certain capitalized terms are defined elsewhere in this Stipulation, but shall
nonetheless be treated as having been defined in this ¶1.

                                                  6
         Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 7 of 45




v-02817-JHS (E.D. Pa.), and Teamsters Local 456 Pension Fund et al., v. Universal Health

Services Inc., et al., Case No. 20-2094 (3d Cir.), and includes all actions consolidated therein.

               (b)     “Alternate Judgment” means a form of final judgment that may be entered

by the Court in the Action, but in a form other than the form of Judgment provided for in this

Stipulation.

               (c)     “Authorized Claimant” means a Settlement Class Member who submits a

timely and valid Claim Form to the Claims Administrator that satisfies all the requirements set

forth in the Claim Form in accordance with the requirements established by the Court, or whose

Claim Form is otherwise approved by the Court for payment from the Net Settlement Fund.

               (d)     “Claim” means a Claim Form submitted to the Claims Administrator.

               (e)     “Claim Form” means the form, substantially in the form attached hereto as

Exhibit A-2, that a Claimant must complete and submit should that Claimant seek to share in a

distribution of the Net Settlement Fund, subject to entry of a plan of allocation and a Class

Distribution Order that has become Final.

               (f)     “Claimant” means a person or entity who or which submits a Claim Form

to the Claims Administrator seeking to be eligible to share in the proceeds of the Settlement Fund.

               (g)     “Claims Administrator” means the firm retained by Plaintiffs and Lead

Counsel, subject to approval of the Court, to provide all notices approved by the Court to potential

Settlement Class Members and to administer the Settlement.

               (h)     “Class Distribution Order” means an order entered by the Court authorizing

and directing that the Net Settlement Fund be distributed, in whole or in part, to Authorized

Claimants.




                                                 7
          Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 8 of 45




                (i)     “Court” means the United States District Court for the Eastern District of

Pennsylvania.

                (j)     “Defendants’ Counsel” means the law firms of Robbins, Russell, Englert,

Orseck, Untereiner & Sauber LLP and Morgan, Lewis & Bockius LLP.

                (k)    “Defendant Releasees” means Defendants and their respective current,

former, and future parents, affiliates, subsidiaries, and divisions and their respective current,

former, and future employees, members, principals, Officers, directors, controlling shareholders,

partnerships, partners, trustees, trusts, attorneys, advisors, accountants, auditors, agents, insurers

(including the Defendants’ director and officer liability insurance carriers) and reinsurers of each

of them; the successors, predecessors, estates, Immediate Family, heirs, executors, assigns,

assignees, administrators, agents, and legal or personal representatives of each of them; and any

person or entity which is or was related to or affiliated with any Defendant or in which any

Defendant has or had a controlling interest.

                (l)    “Effective Date” means the first date by which all of the events and

conditions specified in ¶ 32 of this Stipulation have been met and have occurred, or have been

waived.

                (m)    “Escrow Account” means an interest-bearing account maintained at

Western Alliance Bank wherein the Settlement Amount shall be deposited and held in escrow

under the control of the Escrow Agent, acting as agent for Plaintiffs and the Settlement Class, and

shall be deemed to be in the custody of the Court and shall remain subject to the jurisdiction of the

Court until such time as the Settlement Fund is distributed or returned pursuant to the terms of this

Stipulation or further order of the Court.




                                                  8
         Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 9 of 45




                (n)     “Escrow Agent” means the independent third party entity, Western Alliance

Bank, which shall be responsible for overseeing, investing, safeguarding, and distributing the

Settlement Fund held in the Escrow Account, pursuant to the terms of this Stipulation and any

orders entered by the Court, acting as agent for Plaintiffs and the Settlement Class, and subject to

the jurisdiction of the Court.

                (o)     “Escrow Agreement” means the agreement between Lead Counsel and the

Escrow Agent setting forth the terms under which the Escrow Agent shall maintain the Escrow

Account, consistent with the provisions of this Stipulation.

                (p)      “Final” means, with respect to any order of court, including, without

limitation, the Judgment: (i) if no appeal is filed, the expiration date of the time provided for filing

or noticing any appeal; or (ii) if there is an appeal from the judgment or order, (a) the date of final

dismissal of all such appeals, or the final dismissal of any proceeding on certiorari or otherwise;

or (b) the later of (A) the date the judgment or order is finally affirmed on an appeal; (B) the

expiration of the time to file a petition for a writ of certiorari or other form of review; (C) the denial

of a writ of certiorari or other form of review; or (D) if certiorari or other form of review is granted,

the date of final affirmance following review pursuant to that grant. However, any appeal or

proceeding seeking subsequent judicial review pertaining solely to (i) attorneys’ fees, costs, or

expenses, (ii) the plan of allocation of Settlement proceeds (as submitted or subsequently

modified), or (iii) the procedures for determining Authorized Claimants’ recognized claims, shall

not in any way delay or preclude a judgment from becoming Final.

                (t)     “Immediate Family” means children, stepchildren, parents, stepparents,

spouses, siblings, mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law,




                                                    9
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 10 of 45




and sisters-in-law. As used in this paragraph, “spouse” shall mean a husband, a wife, or a partner

in a state-recognized domestic relationship or civil union.

               (u)     “Judgment” means the final judgment, substantially in the form attached

hereto as Exhibit B, to be entered by the Court upon approval of the Settlement.

               (v)     “Liaison Counsel” means the law firm Promisloff Law, P.C.

               (w)     “Litigation Expenses” means costs and expenses incurred in connection

with commencing, prosecuting, and settling the Action (which may include the costs and expenses

of Plaintiffs directly related to their representation of the Settlement Class), for which Lead

Counsel intends to apply to the Court for reimbursement from the Settlement Fund.

               (x)     “Net Settlement Fund” means the Settlement Fund less: (i) any Taxes; (ii)

any Notice and Administration Costs; (iii) any Litigation Expenses awarded by the Court; (iv) any

attorneys’ fees awarded by the Court; and (v) other Court-approved deductions.

               (y)     “Notice” means the Notice of (I) Pendency of Class Action, Certification of

Settlement Class, and Proposed Settlement; (II) Settlement Fairness Hearing; and (III) Motion for

an Award of Attorneys’ Fees and Reimbursement of Litigation Expenses, substantially in the form

attached hereto as Exhibit A-1, which is to be mailed to Settlement Class Members.

               (z)     “Notice and Administration Costs” means the costs, fees, and expenses that

are incurred by the Claims Administrator and/or Lead Counsel in connection with: (i) providing

notices to the Settlement Class; and (ii) administering the Settlement, including but not limited to

the Claims process, as well as the costs, fees, and expenses incurred in connection with the Escrow

Account.

               (aa)    “Officer” means any officer as that term is defined in Securities and

Exchange Act Rule 16a-1(f).




                                                10
         Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 11 of 45




               (bb)    “Opt-out Deadline” means the last date by which the Claims Administrator

must receive a request for exclusion to be considered timely (as set forth in the Notice), unless

otherwise ordered by the Court.

               (cc)    “Parties” means Defendants and Plaintiffs, on behalf of themselves and the

Settlement Class.

               (dd)    “Plaintiff Releasees” means Plaintiffs, their respective attorneys, and all

other Settlement Class Members, and their respective current and former Officers, directors,

insurers, agents, parents, affiliates, subsidiaries, successors, predecessors, assigns, assignees,

employees, and attorneys, in their capacities as such.

               (ee)    “Plan of Allocation” means the proposed plan of allocation of the Net

Settlement Fund as set forth in the Notice or subsequently modified.

               (ff)    “Preliminary Approval Order” means the order, substantially in the form

attached hereto as Exhibit A, to be entered by the Court preliminarily approving the Settlement

and directing that notice of the Settlement be provided to the Settlement Class.

               (gg)    “PSLRA” means the Private Securities Litigation Reform Act of 1995, 15

U.S.C. § 78u-4, as amended.

               (hh)    “Released Claims” means all Released Defendants’ Claims and all Released

Plaintiffs’ Claims.

               (ii)    “Released Defendants’ Claims” means all claims, rights, liabilities, and

causes of action of every nature and description, whether known claims or Unknown Claims,

whether arising under federal, state, statutory, common, or foreign law, or any other rule or

regulation, that arise out of or relate in any way to the institution, prosecution, or settlement of the

claims asserted in the Action against Defendants. Released Defendants’ Claims do not include:




                                                  11
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 12 of 45




(i) any claims relating to the enforcement of the Settlement; (ii) any claims against any person or

entity who or which submits a request for exclusion from the Settlement Class that is accepted by

the Court; or (iii) any claims by UHS or any of its current, former, or future directors, officers, or

employees under their insurance policies.

               (jj)    “Released Plaintiffs’ Claims” means all claims, rights, duties, controversies,

obligations, debts, demands, actions, sums of money, suits, contracts, agreements, promises,

damages, losses, judgments, liabilities, allegations, arguments, and causes of action of every nature

and description, whether known claims or Unknown Claims, whether arising under federal, state,

local, statutory, common, or foreign law, or any other rule or regulation, whether at law or equity,

whether class or individual in nature, whether fixed or contingent, whether accrued or unaccrued,

whether matured or unmatured, whether liquidated or unliquidated, that Plaintiffs or any other

member of the Settlement Class: (i) asserted in the Action; or (ii) could have asserted in any forum,

that arise out of, are based upon, or relate to, directly or indirectly, in whole or in part, (A) the

allegations, transactions, facts, matters or occurrences, events, matters, disclosures, non-

disclosures, representations, statements, omissions, events, acts or alleged failures to act that were

involved, set forth, or referred to in the Action or that otherwise would have been barred by res

judicata had the Action been fully litigated to a final judgment and that arise out of or relate to the

purchase, sale, acquisition, or retention of UHS common stock during the Class Period; or (B)

Defendants’ and/or their attorneys’ defense or settlement of the Action and/or the claims alleged

therein. Released Plaintiffs’ Claims do not include: (i) any claims relating to the enforcement of

the Settlement; (ii) any claims asserted in the shareholder derivative action filed in the United

States District Court for the Eastern District of Pennsylvania entitled In re Universal Health

Services, Inc., Derivative Litigation, Case No. 2:17-cv-2187-JHS (E.D. Pa.), including any cases




                                                  12
         Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 13 of 45




consolidated with or into that shareholder derivative action; (iii) any claims brought by the U.S.

Department of Justice or any other governmental agency; or (iv) any claims of any person or entity

who or which submitted a request for exclusion from the Settlement Class that was accepted by

the Court.

                (kk)    “Releasee(s)” means each and any of the Defendant Releasees and each and

any of the Plaintiff Releasees.

                (ll)    “Releases” means the releases set forth in ¶¶5-6 of this Stipulation.

                (mm) “Settlement” means the settlement among Plaintiffs, on behalf of

themselves and the Settlement Class, and each of the Defendants on the terms and conditions set

forth in this Stipulation.

                (nn)    “Settlement Amount” means seventeen and one half million dollars ($17.5

million).

                (oo)    “Settlement Class” means all persons and entities who or which purchased

or otherwise acquired UHS common stock during the period from March 2, 2015 through July 25,

2017, inclusive, and who were damaged thereby. Excluded from the Settlement Class are (1)

Defendants; (2) members of the Immediate Family of each Individual Defendant; (3) any person

who was an Officer or director of UHS during the Settlement Class Period; (4) any firm or entity

in which any Defendant has or had a controlling interest during the Settlement Class Period; (5)

any person who participated in the wrongdoing alleged; (6) any affiliates, parents, or subsidiaries

of UHS during the Settlement Class Period; and (7) the legal representatives, agents, affiliates,

heirs, beneficiaries, successors-in-interest, or assigns of any excluded person or entity, in their

respective capacity as such. Also excluded from the Settlement Class are any persons or entities




                                                 13
         Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 14 of 45




who or which exclude themselves by submitting a request for exclusion that is accepted by the

Court.

               (pp)    “Settlement Class Member” means each person and entity who or which is

a member of the Settlement Class.

               (qq)    “Settlement Class Period” means the period between March 2, 2015 and

July 25, 2017, inclusive.

               (rr)    “Settlement Fund” means the Settlement Amount plus any and all interest

earned thereon.

               (ss)    “Settlement Hearing” means the hearing set by the Court under Rule

23(e)(2) of the Federal Rules of Civil Procedure to consider final approval of the Settlement.

               (tt)    “Summary Notice” means the Summary Notice of (I) Pendency of Class

Action, Certification of Settlement Class, and Proposed Settlement; (II) Settlement Fairness

Hearing; and (III) Motion for an Award of Attorneys’ Fees and Reimbursement of Litigation

Expenses, substantially in the form attached hereto as Exhibit A-3, to be published as set forth in

the Preliminary Approval Order.

               (uu)    “Taxes” means: (i) all taxes, fees, levies, duties, tariffs, imposts and other

charges of any kind (including any interest or penalties thereon) imposed by any governmental

authority (including, but not limited to, any local, state and federal taxes) on the Settlement Fund

(including any income earned by the Settlement Fund); (ii) the expenses and costs incurred by

Lead Counsel in connection with determining the amount of, and paying, any taxes owed by the

Settlement Fund (including, without limitation, expenses of tax attorneys and accountants); and

(iii) all taxes imposed on payments by the Settlement Fund, including withholding taxes.




                                                14
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 15 of 45




               (vv)    “Unknown Claims” means any Released Plaintiffs’ Claims that any

Plaintiff or any other Settlement Class Member or Plaintiff Releasee does not know or suspect to

exist in his, her, or its favor at the time of the release of such claims and any Released Defendants’

Claims that any Defendant or any other Defendant Releasee does not know or suspect to exist in

his, her, or its favor at the time of the release of such claims. This includes any such claims, which,

if known by such party, might have affected his, her, or its decision(s) with respect to this

Settlement, including but not limited to whether or not to object to this Settlement or to seek

exclusion from the Class. With respect to any and all Released Claims, the Parties stipulate and

agree that, upon the Effective Date of the Settlement, Plaintiffs and Defendants shall expressly

waive, and each of the other Settlement Class Members and Releasees shall be deemed to have

waived, and by operation of the Judgment or the Alternate Judgment, if applicable, shall have

expressly waived, any and all provisions, rights, and benefits conferred by any law of any state or

territory of the United States, or principle of common law or foreign law, which is similar,

comparable, or equivalent to California Civil Code §1542, which provides:

          A general release does not extend to claims that the creditor or releasing party
          does not know or suspect to exist in his or her favor at the time of executing the
          release and that, if known by him or her, would have materially affected his or
          her settlement with the debtor or released party.

The Parties acknowledge that they may hereafter discover facts in addition to or different from

those which they or their counsel now know or believe to be true with respect to the subject matter

of the Released Claims, but the Parties hereby expressly compromise, settle, release, relinquish,

waive, dismiss, extinguish, and discharge, fully, finally, and forever, and each Settlement Class

Member, upon the Effective Date, shall be deemed to have, and by operation of the Judgment shall

have, compromised, settled, released, relinquished, waived, dismissed, extinguished, and

discharged, fully, finally, and forever, any and all Released Claims, known or unknown, suspected


                                                  15
         Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 16 of 45




or unsuspected, contingent or non-contingent, whether or not concealed or hidden, which now

exist, or heretofore have existed, upon any theory of law or equity now existing or coming into

existence in the future, including, but not limited to, conduct which is negligent, intentional, with

or without malice, or a breach of any duty, law, or rule, and without regard to the subsequent

discovery or existence of such different or additional facts, legal theories, or authorities. Plaintiffs

and Defendants acknowledge, and each of the other Settlement Class Members and Releasees shall

be deemed by operation of law to have acknowledged, that the foregoing waiver was separately

bargained for and a key element of the Settlement.

                     CERTIFICATION OF THE SETTLEMENT CLASS

       2.      Solely for purposes of the Settlement and for no other purpose, the Parties stipulate

and agree to: (a) certification of the Action as a class action pursuant to Rules 23(a) and 23(b)(3)

of the Federal Rules of Civil Procedure on behalf of the Settlement Class; (b) certification of

Plaintiffs as class representatives for the Settlement Class; and (c) appointment of Lead Counsel

and Liaison Counsel as class counsel for the Settlement Class pursuant to Rule 23(g) of the

Federal Rules of Civil Procedure.

                      PRELIMINARY APPROVAL OF SETTLEMENT

       3.      Promptly upon execution of this Stipulation, Plaintiffs will move for preliminary

approval of the Settlement, certification of the Settlement Class for settlement purposes only,

authorization to provide notice of the Settlement to the Settlement Class and the scheduling of a

hearing for consideration of final approval of the Settlement. Plaintiffs’ motion for preliminary

approval shall not be opposed by Defendants, and the Settlement Hearing shall be scheduled no

earlier than 100 days following the execution of this Settlement. Concurrently with the motion




                                                  16
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 17 of 45




for preliminary approval, Plaintiffs shall apply to the Court for, and Defendants shall agree to,

entry of the Preliminary Approval Order in substantially the form attached hereto as Exhibit A.

                                     RELEASE OF CLAIMS

       4.      The obligations incurred pursuant to this Stipulation are in consideration of: (i)

the full and final disposition of the Action as against Defendants; and (ii) the Releases provided

for herein.

       5.      Upon the Effective Date, Lead Plaintiffs and each of the other Settlement Class

Members, on behalf of themselves and their respective spouses, heirs, executors, beneficiaries,

administrators, predecessors, successors, and assigns, in their capacities as such, and any Person(s)

claiming (now or in the future) through or on behalf of any of them directly or indirectly, regardless

of whether such Lead Plaintiff or Settlement Class Member ever seeks or obtains by any means

(including, without limitation, by submitting a Claim Form to the Claims Administrator) any

distribution from the Net Settlement Fund: (a) shall be deemed by this Settlement to have, and by

operation of law and of the Judgment, or the Alternate Judgment, if applicable, shall have fully,

finally, and forever compromised, settled, released, relinquished, waived, dismissed, extinguished,

and discharged each and all of the Released Plaintiffs’ Claims (including Unknown Claims)

against each and all of the Defendant Releasees, and shall have covenanted not to sue any of the

Defendant Releasees with respect to any of the Released Plaintiffs’ Claims (including any

Unknown Claims) except to enforce the releases and other terms and conditions contained in this

Stipulation or the Judgment or Alternate Judgment entered pursuant hereto; and (b) shall be forever

permanently barred, enjoined, and restrained from bringing, commencing, instituting, asserting,

maintaining, enforcing, prosecuting, or otherwise pursuing, either directly or in any other capacity,

any of the Released Plaintiffs’ Claims (including any Unknown Claims) against any of the



                                                 17
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 18 of 45




Defendant Releasees in the Action or in any other action or proceeding, in any state, federal, or

foreign court of law or equity, arbitration tribunal, administrative forum, or other forum of any

kind. The foregoing provisions shall not apply to any person or entity who or which submits a

request for exclusion from the Settlement Class that is accepted by the Court.

       6.      Upon the Effective Date, Defendants, on behalf of themselves and their respective

spouses, heirs, executors, beneficiaries, administrators, predecessors, successors, and assigns, in

their capacities as such, and any Person(s) claiming (now or in the future) through or on behalf of

any of them directly or indirectly, (a) shall be deemed by this Settlement to have, and by operation

of law and of the Judgment, or the Alternate Judgment, if applicable, shall have fully, finally, and

forever compromised, settled, released, relinquished, waived, dismissed, extinguished, and

discharged each and all of the Released Defendants’ Claims against each and all of Lead Plaintiffs

and the other Plaintiff Releasees, and shall have covenanted not to sue any of the Plaintiff

Releasees with respect to any of the Released Defendants’ Claims (including any Unknown

Claims) except to enforce the releases and other terms and conditions contained in this Stipulation

or the Judgment or Alternate Judgment entered pursuant hereto; and (b) shall be forever

permanently barred, enjoined, and restrained from bringing, commencing, instituting, asserting,

maintaining, enforcing, prosecuting, or otherwise pursuing, either directly or in any other capacity,

any of the Released Defendants’ Claims (including any Unknown Claims) against any of the

Plaintiff Releasees in the Action or in any other action or proceeding, in any state, federal, or

foreign court of law or equity, arbitration tribunal, administrative forum, or other forum of any

kind. This release shall not apply to any person or entity who or which submits a request for

exclusion from the Settlement Class that is accepted by the Court.




                                                 18
         Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 19 of 45




       7.      Notwithstanding ¶¶ 5-6 above, nothing in the Judgment, or the Alternate Judgment,

if applicable, shall bar any action by any of the Parties to enforce or effectuate the terms of this

Stipulation or the Judgment, or Alternate Judgment, if applicable.

                           THE SETTLEMENT CONSIDERATION

       8.      In consideration of the settlement of the Released Plaintiffs’ Claims against

Defendants and the other Defendant Releasees, Defendants shall cause the Settlement Amount to

be deposited into the Escrow Account no later than fifteen (15) business days after the later of: (a)

the date of entry by the Court of an order preliminarily approving this Settlement; or (b)

Defendants’ receipt from Lead Counsel of: (i) a signed IRS Form W-9 reflecting a valid taxpayer

identification number for the Escrow Agent; and (ii) complete and satisfactory wire transfer, ACH

transfer, or EFT payment instructions for Escrow Agent (including contact information and a

physical address). Other than the obligation to pay or cause to be paid the Settlement Amount into

the Escrow Account as described in this paragraph, Defendants and their Released Persons shall

have no obligation to make any other payment pursuant to this Stipulation, and shall have no

responsibility, obligation, or liability with respect to the Escrow Account, the monies maintained

in the Escrow Account, or the administration of the Settlement, including, without limitation: (a)

any act, omission, or determination by Lead Counsel, Liaison Counsel, or the Claims

Administrator, or any of their respective designees, in connection with the administration of the

Settlement or otherwise; (b) the Plan of Allocation; (c) the determination, administration,

calculation, or payment of any Claim asserted against the Settlement Fund; (d) any loss suffered

by, or fluctuation in the value of, the Settlement Fund; and (e) any responsibility or liability related

to any fees, Taxes, investment decisions, maintenance, management, supervision or distribution of




                                                  19
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 20 of 45




any portion of the Settlement Fund. No Individual Defendant shall be responsible for funding any

portion of the Settlement Amount.

                                USE OF SETTLEMENT FUND

       9.      Subject to the terms and conditions of this Stipulation and the Settlement, the

Settlement Fund shall be used to pay: (a) any Taxes; (b) any Notice and Administration Costs; (c)

any Litigation Expenses awarded by the Court; (d) any attorneys’ fees awarded by the Court; and

(e) any other Court-approved deductions. Under no circumstances will Defendants (or any of the

other Defendant Releasees) be required to pay more than the Settlement Amount. The balance

remaining in the Settlement Fund, that is, the Net Settlement Fund, shall be distributed to

Authorized Claimants as provided in ¶¶ 18-30 below, or as otherwise ordered by the Court.

       10.     Except as provided herein or pursuant to orders of the Court, the Net Settlement

Fund shall remain in the Escrow Account prior to the Effective Date. All funds held by the Escrow

Agent shall be deemed to be in the custody of the Court, and shall remain subject to the jurisdiction

of the Court until such time as the funds shall be distributed or returned pursuant to the terms of

this Stipulation and/or further order of the Court. The Escrow Agent shall invest any funds in the

Escrow Account exclusively in United States Treasury Bills (or a mutual fund invested solely in

such instruments) and shall collect and reinvest all interest accrued thereon, except that any

residual cash balances up to the amount that is insured by the FDIC may be deposited in any

account that is fully insured by the FDIC. In the event that the yield on United States Treasury

Bills is negative, in lieu of purchasing such Treasury Bills, all or any portion of the funds held by

the Escrow Agent may be deposited in any account that is fully insured by the FDIC or backed by

the full faith and credit of the United States. Additionally, if short-term placement of the funds is

necessary, all or any portion of the funds held by the Escrow Agent may be deposited in any



                                                 20
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 21 of 45




account that is fully insured by the FDIC or backed by the full faith and credit of the United States.

The Defendant Releasees shall have no responsibility for, interest in, or liability whatsoever with

respect to the investment decisions or the actions of the Escrow Agent, or any transactions executed

by the Escrow Agent.

       11.     The Parties agree that the Settlement Fund is intended to be a Qualified Settlement

Fund within the meaning of Treasury Regulation § 1.468B-1 and that Lead Counsel, as

administrator of the Settlement Fund within the meaning of Treasury Regulation § 1.468B-2(k)(3),

shall be solely responsible for filing or causing to be filed all informational and other tax returns

as may be necessary or appropriate (including, without limitation, the returns described in Treasury

Regulation § 1.468B-2(k)) for the Settlement Fund. Lead Counsel shall also be responsible for

causing payment to be made from the Settlement Fund of any Taxes owed with respect to the

Settlement Fund. Lead Counsel shall make reasonable efforts to ensure that the Settlement Fund

at all times complies with applicable provisions of the Internal Revenue Code and treasury

regulations in order to maintain its treatment as a Qualified Settlement Fund. The Defendants and

the other Defendant Releasees shall have no liability or responsibility for any such Taxes. Upon

written request, Defendants will provide to Lead Counsel the statement described in Treasury

Regulation § 1.468B-3(e). Lead Counsel, as administrator of the Settlement Fund within the

meaning of Treasury Regulation § 1.468B-2(k)(3), shall timely make such elections as are

necessary or advisable to carry out this paragraph, including, as necessary, making a “relation back

election,” as described in Treasury Regulation § 1.468B-1(j), to cause the Qualified Settlement

Fund to come into existence at the earliest allowable date, and shall take or cause to be taken all

actions as may be necessary or appropriate in connection therewith.




                                                 21
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 22 of 45




       12.     All Taxes shall be paid out of the Settlement Fund, and shall be timely paid by the

Escrow Agent pursuant to the disbursement instructions to be set forth in the Escrow Agreement,

and without further order of the Court, and the Escrow Agent shall be authorized (notwithstanding

anything herein to the contrary) to withhold from distribution to Authorized Claimants any funds

necessary to pay such amounts, including the establishment of adequate reserves for any Taxes

and Tax Expenses (as well as any amounts that may be required to be withheld under Treas. Reg.

§ 1.468B-2(l)(2)). Any tax returns prepared for the Settlement Fund (as well as the election set

forth therein) shall be consistent with the previous paragraph and in all events shall reflect that all

Taxes on the income earned by the Settlement Fund shall be paid out of the Settlement Fund as

provided herein. The Defendants and the other Defendant Releasees shall have no responsibility

or liability for the acts or omissions of Lead Counsel, Liaison Counsel, the Claims Administrator,

the Escrow Agent, or their agents with respect to the payment of Taxes, as described herein.

       13.     The Settlement is not a claims-made settlement. Upon the occurrence of the

Effective Date, no Defendant, Defendant Releasee, or any other person or entity who or which

paid any portion of the Settlement Amount shall have any right to the return of the Settlement Fund

or any portion thereof for any reason whatsoever, including, without limitation, the number of

Claim Forms submitted, the collective amount of recognized claims of Authorized Claimants, the

percentage of recovery of losses, or the amounts to be paid to Authorized Claimants from the Net

Settlement Fund.

       14.     Notwithstanding the fact that the Effective Date of the Settlement has not yet

occurred, Lead Counsel may pay from the Settlement Fund, without further approval from

Defendants or further order of the Court, Notice and Administration Costs actually incurred and

paid or payable; provided, however, that Lead Counsel may approve only up to $250,000 in Notice



                                                  22
         Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 23 of 45




and Administration Costs prior to the Settlement Hearing without further court approval. Such

costs and expenses shall include, without limitation, the actual costs of printing and mailing the

Notice, publishing the Summary Notice, reimbursements to nominee owners for forwarding the

Notice to their beneficial owners, the administrative expenses incurred and fees charged by the

Claims Administrator in connection with providing notice, administering the Settlement (including

processing the submitted Claims), and the fees, if any, of the Escrow Agent. In the event that the

Settlement is terminated pursuant to the terms of this Stipulation, all Notice and Administration

Costs paid or incurred, including any related fees, shall not be returned or repaid to Defendants,

any of the other Defendant Releasees, or any other person or entity who or which paid any portion

of the Settlement Amount.         Lead Plaintiffs, Lead and Liaison Counsel, Defendants and

Defendants’ Counsel shall not bear any liability for Notice and Administration Costs.

                    ATTORNEYS’ FEES AND LITIGATION EXPENSES

        15.     Lead Counsel will apply to the Court for an award of attorneys’ fees to be paid from

(and out of) the Settlement Fund. Lead Counsel also will apply to the Court for reimbursement of

Litigation Expenses, which may include a request for reimbursement of Plaintiffs’ costs and

expenses directly related to their representation of the Settlement Class, to be paid from (and out

of) the Settlement Fund. Lead Counsel’s application for an award of attorneys’ fees and/or

reimbursement of Litigation Expenses is not the subject of any agreement between Defendants and

Plaintiffs other than what is set forth in this Stipulation.

        16.     Any attorneys’ fees and Litigation Expenses that are awarded by the Court shall be

paid to Lead Counsel from the Settlement Fund, as ordered, immediately after the Court enters an

order awarding such attorneys’ fees and Litigation Expenses, notwithstanding the existence of any

objections thereto, or potential for appeal therefrom, or collateral attack on the Settlement or any



                                                   23
           Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 24 of 45




part thereof, subject to Lead Counsel’s obligation to make appropriate refunds or repayments to

the Settlement Fund, plus accrued interest at the same net rate as is earned by the Settlement Fund,

if the Settlement is terminated pursuant to the terms of this Stipulation or if, as a result of any

appeal or further proceedings on remand, or successful collateral attack, the award of attorneys’

fees and/or Litigation Expenses is reduced or reversed and such order reducing or reversing the

award has become Final. Lead Counsel shall make the appropriate refund or repayment in full no

later than fifteen (15) business days after: (a) receiving from Defendants’ Counsel notice of the

termination of the Settlement; or (b) any order reducing or reversing the award of attorneys’ fees

and/or Litigation Expenses has become Final. The allowance or disallowance of, including the

amount of, any attorneys’ fees and/or Litigation Expenses are not necessary terms of this

Stipulation and are not conditions of the Settlement embodied herein, and are to be considered by

the Court separately from the Court’s consideration of the fairness, reasonableness, and adequacy

of the Settlement set forth in the Stipulation. Lead Counsel agrees that they are subject to the

jurisdiction of the Court for purpose of enforcing this paragraph. Neither Plaintiffs nor Lead

Counsel may cancel or terminate the Settlement based on this Court’s or any appellate court’s

ruling with respect to attorneys’ fees and/or Litigation Expenses. Any order or proceeding relating

to any fee or expense application, or any appeal from any order relating thereto or reversal or

modification hereof, shall not operate to terminate or cancel this Stipulation, or affect or delay the

finality of the Judgment approving this Stipulation and the Settlement of the Action set forth

therein.

       17.      With the sole exception of Defendants’ obligation to pay or cause the Settlement

Amount to be paid into the Escrow Account as provided by ¶ 8, Defendants and the other

Defendant Releasees (including Defendants’ insurance carriers) shall have no responsibility or




                                                 24
         Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 25 of 45




liability whatsoever with respect to: (a) the payment, allocation, or award of attorneys’ fees or

Litigation Expenses; (b) any other attorneys’ fees, costs, and/or Litigation Expenses incurred by

or behalf of any person or entity (other than Defendants and Defendants’ agents) in connection

with this Action or the Settlement; or (c) any obligation of Lead Counsel or Liaison Counsel to

make appropriate refunds or repayments to the Settlement Fund or interest thereon. The attorneys’

fees and Litigation Expenses shall be payable solely from the Settlement Fund in the Escrow

Account.

                     NOTICE AND SETTLEMENT ADMINISTRATION

        18.     As part of the Preliminary Approval Order, Plaintiffs shall seek appointment of a

Claims Administrator. The Claims Administrator shall administer the Settlement, including but

not limited to the process of receiving, reviewing, and approving or denying Claims, under Lead

Counsel’s supervision and subject to the jurisdiction of the Court. Other than UHS’s obligation to

provide its shareholder lists as provided in ¶ 19 below, none of the Defendants nor any other of

the Defendant Releasees shall have any involvement in or any responsibility, authority, or liability

whatsoever for the selection of the Claims Administrator, the Plan of Allocation, the administration

of the Settlement, the Claims process, or disbursement of the Net Settlement Fund, and shall have

no liability whatsoever to any person or entity, including, but not limited to, Plaintiffs, any other

Settlement Class Members, or Lead Counsel in connection with the foregoing. Defendants’

Counsel shall cooperate in the administration of the Settlement to the extent reasonably necessary

to effectuate its terms.

        19.     In accordance with the terms of the Preliminary Approval Order to be entered by

the Court, Lead Counsel shall cause the Claims Administrator to mail or email the Notice and

Claim Form to those members of the Settlement Class as may be identified through reasonable



                                                 25
         Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 26 of 45




effort. Lead Counsel shall also cause the Claims Administrator to have the Summary Notice

published in accordance with the terms of the Preliminary Approval Order to be entered by the

Court. For the purposes of identifying and providing notice to the Settlement Class, within five (5)

business days of the date of entry of the Preliminary Approval Order, UHS shall provide or cause

to be provided to the Claims Administrator in electronic format (at no cost to the Settlement Fund,

Lead Counsel, or the Claims Administrator) shareholder lists (consisting of names and addresses)

of the holders of UHS common stock during the Settlement Class Period reasonably available to

UHS and its transfer agent, which information the Claims Administrator and Lead Counsel shall

treat as confidential.

        20.     The Claims Administrator shall receive Claims and determine first, whether the

Claim is a valid Claim, in whole or part, and second, each Authorized Claimant’s pro rata share

of the Net Settlement Fund based upon each Authorized Claimant’s recognized claim compared

to the total recognized claims of all Authorized Claimants (as set forth in the Plan of Allocation

set forth in the Notice attached hereto as Exhibit A-1, or in such other plan of allocation as the

Court approves).

        21.     The Plan of Allocation proposed in the Notice is not a necessary term of the

Settlement or of this Stipulation and it is not a condition of the Settlement or of this Stipulation

that any particular plan of allocation be approved by the Court. Plaintiffs and Lead Counsel may

not cancel or terminate the Settlement (or this Stipulation) based on this Court’s or any appellate

court’s ruling with respect to the Plan of Allocation or any other plan of allocation in this Action,

and any order or proceeding relating to the Plan of Allocation shall not operate to terminate or

cancel this Stipulation or affect the finality of the Court’s Judgment approving the Stipulation and

the Settlement set forth herein, or any other orders entered pursuant to the Stipulation. Defendants



                                                 26
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 27 of 45




and the other Defendant Releasees shall not object in any way to the Plan of Allocation or any

other plan of allocation in this Action. No Defendant, nor any other of the Defendant Releasees,

shall have any involvement with or liability, obligation, or responsibility whatsoever for the

application of the Court-approved plan of allocation.

       22.     Any Settlement Class Member who does not submit a valid Claim Form by the

deadline set by the Court (unless and to the extent the deadline is extended by the Court) will not

be entitled to receive any distribution from the Net Settlement Fund, but will, nevertheless, upon

the occurrence of the Effective Date, be bound by all of the terms of this Stipulation and Settlement

(including the terms of the Judgment or the Alternate Judgment, if applicable) to be entered in the

Action and the Releases provided for herein and therein, and will be permanently barred and

enjoined from bringing any action, claim, or other proceeding of any kind against the Defendant

Releasees with respect to the Released Plaintiffs’ Claims.

       23.     Lead Counsel shall be responsible for supervising the administration of the

Settlement and the disbursement of the Net Settlement Fund subject to Court approval. No

Defendant, or any other of the Defendant Releasees, shall be permitted to review, contest, or object

to any Claim Form, or any decision of the Claims Administrator or Lead Counsel with respect to

accepting or rejecting any Claim for payment by a Settlement Class Member, and no Defendant,

or any other of the Defendant Releasees, shall have any responsibility for, interest in, or liability

for any such decision of the Claims Administrator or Lead Counsel. Lead Counsel shall have the

right, but not the obligation, to waive what it deems to be formal or technical defects in any Claim

Forms submitted in the interests of achieving substantial justice.




                                                 27
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 28 of 45




       24.     The Net Settlement Fund shall be distributed to Authorized Claimants only after

the later of the Effective Date; the Court having approved a plan of allocation in an order that has

become Final; and the Court issuing a Class Distribution Order that has become Final.

       25.     For purposes of determining the extent, if any, to which a Settlement Class Member

shall be entitled to be treated as an Authorized Claimant, the following conditions shall apply:

               (a)     Each Settlement Class Member shall be required to submit a Claim Form,

substantially in the form attached hereto as Exhibit A-2, supported by such documents as are

designated therein, including proof of the Claimant’s loss, or such other documents or proof as the

Claims Administrator or Lead Counsel, in their discretion, may deem acceptable;

               (b)     All Claim Forms must be submitted by the date set by the Court in the

Preliminary Approval Order and specified in the Notice, unless extended by the Court. Any

Settlement Class Member who fails to submit a Claim Form by such date shall be forever barred

from receiving any distribution from the Net Settlement Fund or payment pursuant to this

Stipulation (unless by Order of the Court such Settlement Class Member’s Claim Form is

accepted), but shall in all other respects be bound by all of the terms of this Stipulation and the

Settlement, including the terms of the Judgment (or Alternate Judgment, if applicable), and the

Releases provided for herein and therein, and will be permanently barred and enjoined from

bringing any action, claim, or other proceeding of any kind against any Defendant Releasees with

respect to any Released Plaintiffs’ Claim. Provided that it is mailed by the claim-submission

deadline, a Claim Form shall be deemed to be submitted when postmarked, if received with a

postmark indicated on the envelope and if mailed by first-class mail and addressed in accordance

with the instructions thereon. In all other cases, the Claim Form shall be deemed to have been

submitted on the date when actually received by the Claims Administrator;



                                                28
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 29 of 45




               (c)     Each Claim Form shall be submitted to and reviewed by the Claims

Administrator who shall determine in accordance with this Stipulation and the plan of allocation

the extent, if any, to which each Claim shall be allowed, subject to review by the Court pursuant

to subparagraph (e) below as necessary;

               (d)     Claim Forms that do not meet the submission requirements may be rejected.

Prior to rejecting a Claim in whole or in part, the Claims Administrator shall communicate with

the Claimant in writing to give the Claimant the chance to remedy any curable deficiencies in the

Claim Form submitted. The Claims Administrator shall notify, in a timely fashion and in writing,

all Claimants whose Claim the Claims Administrator proposes to reject in whole or in part, setting

forth the reasons therefor, and shall indicate in such notice that the Claimant whose Claim is to be

rejected has the right to a review by the Court if the Claimant so desires and complies with the

requirements of subparagraph (e) below; and

               (e)     If any Claimant whose Claim has been rejected in whole or in part desires

to contest such rejection, the Claimant must, within twenty (20) days after the date of mailing of

the notice required in subparagraph (d) above, serve upon the Claims Administrator a notice and

statement of reasons indicating the Claimant’s grounds for contesting the rejection along with any

supporting documentation, and requesting a review thereof by the Court. If a dispute concerning

a Claim cannot be otherwise resolved, Lead Counsel shall thereafter present the request for review

to the Court, on reasonable notice to Defendants’ Counsel.

       26.     Each Claimant shall be deemed to have submitted to the jurisdiction of the Court

with respect to the Claimant’s Claim, and the Claim will be subject to investigation and discovery

under the Federal Rules of Civil Procedure, provided, however, that such investigation and

discovery shall be limited to that Claimant’s status as a Settlement Class Member and the validity



                                                29
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 30 of 45




and amount of the Claimant’s Claim. No discovery shall be allowed on the merits of this Action

or of the Settlement in connection with the processing of Claim Forms.

       27.     Lead Counsel will apply to the Court, on reasonable notice to Defendants’ Counsel,

for a Class Distribution Order:       (a) approving the Claims Administrator’s administrative

determinations concerning the acceptance and rejection of the Claims submitted; (b) approving

payment of any administration fees and expenses associated with the administration of the

Settlement from the Escrow Account; and (c) if the Effective Date has occurred, directing payment

of the Net Settlement Fund to Authorized Claimants from the Escrow Account.

       28.     Payment pursuant to the Class Distribution Order shall be final and conclusive

against all Settlement Class Members. All Settlement Class Members whose Claims are not

approved by the Court for payment shall be barred from participating in distributions from the Net

Settlement Fund, but otherwise shall be bound by all of the terms of this Stipulation and the

Settlement, including the terms of the Judgment (or Alternate Judgment, if applicable) to be

entered in this Action and the Releases provided for herein and therein, and will be permanently

barred and enjoined from bringing any action against any and all Defendant Releasees with respect

to any and all of the Released Plaintiffs’ Claims.

       29.     No Claimant or Settlement Class Member shall have any claim against Plaintiffs,

Lead Counsel, Liaison Counsel, Defendants, Defendants’ Counsel, any Parties’ damages experts,

the Claims Administrator (or any other agent designated by Lead Counsel), or any of the other

Defendant Releasees based on any investments, costs, expenses, administration activities,

allocations, calculations, payments, the withholding of taxes (including interest and penalties)

owed by the Settlement Fund (or any losses incurred in connection therewith), or distributions that

are made substantially in accordance with this Stipulation and the Settlement, the plan of allocation




                                                 30
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 31 of 45




approved by the Court, or further orders of the Court. Defendants, Defendants’ Counsel, and

Defendant Releasees shall have no liability whatsoever for the investment or distribution of the

Settlement Fund or the Net Settlement Fund, the plan of allocation, or the determination,

calculation, or payment of any Claim or nonperformance of the Claims Administrator, the payment

or withholding of Taxes (including interest or penalties) of Tax Expenses owed by the Settled

Fund, or any losses incurred in connection therewith.

       30.     All proceedings with respect to the administration, processing, and determination

of Claims and the determination of all controversies relating thereto, including disputed questions

of law and fact with respect to the validity of Claims, shall be subject to the jurisdiction of the

Court, but shall not in any event delay or affect the finality of the Judgment. All Settlement Class

Members and Parties to this Settlement expressly waive trial by jury (to the extent any such right

may exist) and any right of appeal or review with respect to such determinations.

                                TERMS OF THE JUDGMENT

       31.     If the Settlement contemplated by this Stipulation is approved by the Court, Lead

Counsel and Defendants’ Counsel shall request that the Court enter a Judgment, substantially in

the form attached hereto as Exhibit B.

                   CONDITIONS OF SETTLEMENT AND EFFECT OF
                 DISAPPROVAL, CANCELLATION, OR TERMINATION

       32.     The Effective Date of the Settlement shall be deemed to occur on the occurrence or

waiver of all of the following events:

               (a)     the Court has entered the Preliminary Approval Order, substantially in the

form set forth in Exhibit A attached hereto, as required by ¶ 3 above;

               (b)     the Settlement Amount has been deposited into the Escrow Account in

accordance with the provisions of ¶ 8 above;


                                                31
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 32 of 45




               (c)     the time for Defendants to exercise their option to terminate the Settlement

pursuant to the provisions of this Stipulation (including the Supplemental Agreement described in

¶ 36 below) has expired or otherwise been waived;

               (d)     the time for Plaintiffs to exercise their option to terminate the Settlement

pursuant to the provisions of this Stipulation has expired or otherwise been waived; and

               (e)     the Court has approved the Settlement as described herein, following notice

to the Settlement Class and a hearing, as prescribed by Rule 23 of the Federal Rules of Civil

Procedure, and entered the Judgment and the Judgment has become Final, or the Court has entered

an Alternate Judgment and none of the Parties seek to terminate the Settlement and the Alternate

Judgment has become Final.

       33.     Upon the occurrence of all of the events referenced in ¶ 32 above, any and all

remaining interest or right of Defendants in or to the Settlement Fund, if any, shall be absolutely

and forever extinguished and the Releases herein shall be effective.

       34.     If (i) any of the Defendants exercise his, her, or its right to terminate the Settlement

as provided in this Stipulation; (ii) Plaintiffs exercise their right to terminate the Settlement as

provided in this Stipulation; (iii) the Court disapproves the Settlement; or (iv) the Effective Date

as to the Settlement otherwise fails to occur, then:

               (a)     The Settlement and the relevant portions of this Stipulation shall be

canceled and terminated;

               (b)     Plaintiffs and Defendants shall revert to their respective positions in the

Action as of December 18, 2020;

               (c)     The terms and provisions of this Stipulation, with the exception of this ¶ 34

and ¶¶ 14, 16, 35, 37, 58, and 59 shall have no further force and effect with respect to the Parties



                                                 32
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 33 of 45




and shall not be used in the Action or in any other proceeding for any purpose, and any Judgment,

or Alternate Judgment, if applicable, or order entered by the Court in accordance with the terms of

this Stipulation shall be treated as vacated, nunc pro tunc; and

               (d)     Within five (5) business days after joint written notification of termination

is sent by Defendants’ Counsel and Lead Counsel to the Escrow Agent, the Settlement Fund

(including accrued interest thereon and any funds received by Lead Counsel consistent with ¶16

above), less any Notice and Administration Costs actually incurred, paid, or payable and less any

Taxes paid, due, or owing shall be refunded by the Escrow Agent to Defendants’ insurance carriers

which funded portions of the Settlement Amount (or such other persons or entities as Defendants

may direct). In the event that the funds received by Lead Counsel consistent with ¶ 16 above have

not been refunded to the Settlement Fund within the five (5) business days specified in this

paragraph, those funds shall be refunded by the Escrow Agent to Defendants’ insurance carriers

which funded portions of the Settlement Amount (or such other persons or entities as Defendants

may direct) immediately upon their deposit into the Escrow Account consistent with ¶ 16 above.

In addition, the Escrow Agent or its designee shall apply for any tax refund owed on the Settlement

Amount and pay the proceeds, after deduction of any fees or expenses incurred in connection with

such applications(s) for the refund, to the Defendants or their insurance carriers as instructed by

the Defendants with the consent of all of the insurance carriers contributing to the Settlement

Amount.

       35.     It is further stipulated and agreed that Plaintiffs, provided they unanimously agree,

and UHS, acting on behalf of the Defendants, shall each have the right to terminate the Settlement

and this Stipulation, by providing written notice of their election to do so (“Termination Notice”)

to the other Parties to this Stipulation within thirty (30) calendar days of: (a) the Court’s final



                                                 33
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 34 of 45




refusal to enter the Preliminary Approval Order in any material respect; (b) the Court’s final refusal

to approve the Settlement or any material part thereof; (c) the Court’s final refusal to enter the

Judgment in any material respect as to the Settlement; (d) the date upon which the Judgment is

modified or reversed in any material respect by the United States Court of Appeals for the Third

Circuit or the Supreme Court of the United States; or (e) the date upon which an Alternate

Judgment is modified or reversed in any material respect by the United States Court of Appeals

for the Third Circuit or the Supreme Court of the United States. In the event of such termination

of the Settlement, the provisions of ¶ 34 above shall apply. However, any decision or proceeding,

whether in the Court or any appellate court, with respect to an application for attorneys’ fees or

reimbursement of Litigation Expenses or with respect to any plan of allocation shall not be

considered material to the Settlement, shall not affect the finality of any Judgment or Alternate

Judgment, if applicable, and shall not be grounds for termination of the Settlement.

       36.     In addition to the grounds set forth in ¶ 35 above, UHS, acting on behalf of the

Defendants, shall have the unilateral right to terminate the Settlement in the event that Settlement

Class Members timely and validly requesting exclusion from the Settlement Class meet the

conditions set forth in Defendants’ confidential supplemental agreement with Plaintiffs (the

“Supplemental Agreement”), in accordance with the terms of that agreement as set forth in

subparagraphs (a)-(c) below.

               (a)     All persons and entities who are entitled to be Settlement Class Members

(“Potential Settlement Class Members”) shall have the right to exclude themselves, or opt-out,

from the Settlement Class. Such Potential Settlement Class Members who wish to elect to opt-out

must submit a request for exclusion that satisfies the requirements set forth in the Notice to the

Claims Administrator by the Opt-out Deadline. All Potential Settlement Class Members who



                                                 34
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 35 of 45




validly opt-out shall be excluded from any and all rights and obligations under the Settlement, but

those who do not opt-out in the manner and time prescribed in this Stipulation shall be deemed to

be members of the Settlement Class regardless of whether such person or entity timely files a

Claim, unless otherwise ordered by the Court.

               (b)     The Claims Administrator shall provide to Defendants’ Counsel and Lead

Counsel copies of all exclusion requests within three (3) business days of receipt and in no event

later than fifteen (15) calendar days prior to the Settlement Hearing.

               (c)     The Supplemental Agreement sets forth certain conditions under which this

Settlement may be terminated by UHS, acting on behalf of the Defendants. The Supplemental

Agreement shall not be filed with the Court unless a dispute arises with respect to its terms or

application. In such event, the Parties shall request that the Supplemental Agreement be filed

under seal. The Opt-out Threshold (defined in the Supplemental Agreement) may be disclosed to

the Court for purposes of the approval of the Settlement, as may be required by the Court, but such

disclosure shall be carried out to the fullest extent possible in accordance with the practices of the

Court so as to maintain the Opt-out Threshold as confidential. In the event of a termination of this

Settlement pursuant to the Supplemental Agreement, the provisions of ¶ 34 above shall apply.

                             NO ADMISSION OF WRONGDOING

       37.     Neither this Stipulation (whether or not consummated), including the exhibits

hereto and the Plan of Allocation contained therein (or any other plan of allocation that may be

approved by the Court), the Judgment (or any Alternate Judgment), the Supplemental Agreement,

the negotiations leading to the execution of this Stipulation, nor any proceedings taken pursuant to

or in connection with this Stipulation, and/or approval of the Settlement (including any arguments

proffered in connection therewith):



                                                 35
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 36 of 45




                  (a)   shall be: (i) offered against any of the Defendant Releasees as evidence of,

or construed as, or deemed to be evidence of any presumption, concession, or admission by any of

the Defendant Releasees with respect to (A) the truth of any fact alleged by Plaintiffs, (B) the

validity of any claim that was or could have been asserted, (C) the deficiency of any defense that

has been or could have been asserted in this Action, (D) any liability, negligence, fault, or other

wrongdoing of any kind of any of the Defendant Releasees, (E) any fault, misrepresentation, or

omission with respect to any statement or written document approved or made by any Defendant

or (ii) in any way referred to for any other reason against any of the Defendant Releasees, in any

civil, criminal, or administrative action or proceeding (including any arbitration), other than such

proceedings as may be necessary to effectuate the provisions of this Stipulation;

                  (b)   shall be: (i) offered against any of the Plaintiff Releasees as evidence of, or

construed as, or deemed to be evidence of any presumption, concession, or admission by any of

the Plaintiff Releasees (A) that any of their claims are without merit, that any of the Defendant

Releasees had meritorious defenses, or that damages recoverable under the Complaint would not

have exceeded the Settlement Amount, or (B) with respect to any liability, negligence, fault, or

wrongdoing of any kind; or (ii) in any way referred to for any other reason as against any of the

Plaintiff Releasees, in any civil, criminal, or administrative action or proceeding (including any

arbitration), other than such proceedings as may be necessary to effectuate the provisions of this

Stipulation; or

                  (c)   shall be construed against any of the Releasees as an admission, concession,

or presumption that the consideration to be given hereunder represents the amount which could be

or would have been recovered after trial; provided, however, that if this Stipulation is approved by




                                                  36
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 37 of 45




the Court, the Parties and the Releasees and their respective counsel may refer to it to effectuate

the protections from liability granted hereunder or otherwise to enforce the terms of the Settlement.

                              NOTICE AS REQUIRED BY CAFA

       38.     As set forth in the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715,

UHS shall cause to be timely served a CAFA notice within ten calendar days of the filing of this

Stipulation with the Court. UHS shall be responsible for all costs and expenses related thereto. In

accordance with 28 U.S.C. § 1715(d), the Settlement Hearing shall not be held earlier than ninety

(90) days after any such requisite notices are served.

                               MISCELLANEOUS PROVISIONS

       39.     All of the exhibits attached hereto are hereby incorporated by reference as though

fully set forth herein. Notwithstanding the foregoing, in the event that there exists a conflict or

inconsistency between the terms of this Stipulation and the terms of any exhibit attached hereto,

the terms of the Stipulation shall prevail.

       40.     In the event of the entry of a final order of a court of competent jurisdiction

determining the transfer of money to the Settlement Fund or any portion thereof by or on behalf

of Defendants to be a preference, voidable transfer, fraudulent transfer, or similar transaction and

any portion thereof is required to be returned (but such amount is not promptly deposited into the

Settlement Fund by others), then, at the election of Plaintiffs, the Parties shall jointly move the

Court to vacate and set aside the Releases given and the Judgment or Alternate Judgment, if

applicable, in which event the Releases and Judgment, or Alternate Judgment, if applicable, shall

be null and void, and the Parties shall be restored to their respective positions in the litigation as

provided in ¶34 above and any cash amounts in the Settlement Fund (less any Taxes paid, due or




                                                 37
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 38 of 45




owing with respect to the Settlement Fund and less any Notice and Administration Costs actually

incurred, paid, or payable) shall be returned as provided in ¶ 34.

       41.     The Parties intend this Stipulation and the Settlement (including the Exhibits

attached hereto and the Supplemental Agreement) to be a final and complete resolution of all

disputes asserted or which could be asserted by Plaintiffs and any other Settlement Class Members

against the Defendant Releasees with respect to the Released Plaintiffs’ Claims. Accordingly,

Plaintiffs and their counsel and Defendants and their counsel agree not to assert in any forum that

this Action was brought by Plaintiffs or defended by Defendants in bad faith or without a

reasonable basis. No Party shall assert any claims of any violation of Rule 11 of the Federal Rules

of Civil Procedure relating to the institution, prosecution, defense, or settlement of this Action.

The Parties agree that the amounts paid and the other terms of the Settlement were negotiated at

arm’s-length and in good faith by the Parties, including through a mediation process supervised

and conducted by The Honorable Daniel Weinstein (Ret.) and Jed D. Melnick, Esq., and reflect

the Settlement that was reached voluntarily after extensive negotiations and consultation with

experienced legal counsel, who were fully competent to assess the strengths and weaknesses of

their respective clients’ claims or defenses.

       42.     While retaining their right to deny that the claims asserted in the Action were

meritorious, Defendants and their counsel, in any statement made to any media representative

(whether or not for attribution), will not assert that the Action was commenced or prosecuted in

bad faith, nor will they deny that the Action was commenced and prosecuted in good faith and is

being settled voluntarily after consultation with competent legal counsel.        Likewise, while

retaining their right to assert their claims in the Action were meritorious, Plaintiffs and their

counsel, in any statement made to any media representative (whether or not for attribution), will



                                                38
         Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 39 of 45




not assert that Defendants’ defenses were asserted in bad faith, nor will they deny that Defendants

defended the Action in good faith and that the Action is being settled voluntarily after consultation

with competent legal counsel. In all events, Plaintiffs and their counsel and Defendants and their

counsel shall not make any accusations of wrongful or actionable conduct by either Party

concerning the prosecution, defense, and resolution of the Action, and shall not otherwise suggest

that the Settlement constitutes an admission of any claim or defense alleged.

       43.     This Settlement is not conditioned upon the settlement, or the approval of

settlement, of any other lawsuit, including, without limitation, any derivative suits or actions

brought by the U.S. Department of Justice or any other governmental authority concerning the

allegations, transactions, facts, matters, occurrences, representations, or omissions involved, set

forth, or referred to in the Complaint.

       44.     The terms of the Settlement, as reflected in this Stipulation, may not be modified

or amended, nor may any of its provisions be waived except by a writing signed on behalf of both

Plaintiffs and Defendants (or their successors-in-interest).

       45.     The headings herein are used for the purpose of convenience only and are not meant

to have legal effect.

       46.     Pending preliminary approval of the Court of this Stipulation and its exhibits, all

other proceedings in this Action shall be stayed and all members of the Settlement Class shall be

barred and enjoined from prosecuting any of the Released Plaintiffs’ Claims against any of the

Defendant Releasees until final approval of the Settlement or termination of this Stipulation as

provided for herein.

       47.     The administration and consummation of the Settlement as embodied in this

Stipulation shall be under the authority of the Court, and the Court shall retain jurisdiction for the



                                                 39
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 40 of 45




purpose of entering orders providing for awards of attorneys’ fees and Litigation Expenses to Lead

Counsel and enforcing the terms of this Stipulation, including the Plan of Allocation (or such other

plan of allocation as may be approved by the Court) and the distribution of the Net Settlement

Fund to Settlement Class Members.

       48.     The waiver by one Party of any breach of this Stipulation by any other Party shall

not be deemed a waiver of any other prior or subsequent breach of this Stipulation.

       49.     This Stipulation and its exhibits and the Supplemental Agreement constitute the

entire agreement among Plaintiffs and Defendants concerning the Settlement and this Stipulation

and its exhibits. All Parties acknowledge that no other agreements, representations, warranties, or

inducements have been made by any Party hereto concerning this Stipulation, its exhibits, or the

Supplemental Agreement other than those contained and memorialized in such documents.

       50.     This Stipulation may be executed in one or more counterparts, including by

signature transmitted via facsimile, or by a .pdf/.tiff image of the signature transmitted via email.

All executed counterparts and each of them shall be deemed to be one and the same instrument.

       51.     This Stipulation shall be binding upon and inure to the benefit of the successors and

assigns of the Parties, including any and all Releasees and any corporation, partnership, or other

entity into or with which any Party hereto may merge, consolidate, or reorganize.

       52.     The construction, interpretation, operation, effect and validity of this Stipulation,

the Supplemental Agreement, and all documents necessary to effectuate the Settlement shall be

governed by the internal laws of the Commonwealth of Pennsylvania without regard to conflicts

of laws, except to the extent that federal law requires that federal law govern.

       53.     Any action arising under or to enforce this Stipulation or any portion thereof, shall

be commenced and maintained only in the Court. The Court shall retain jurisdiction with respect




                                                 40
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 41 of 45




to implementation and enforcement of the terms of this Stipulation, and all parties submit to the

jurisdiction of the Court for purposes of implementing and enforcing the Settlement embodied in

this Stipulation and matters related to Settlement.

       54.     This Stipulation shall not be construed more strictly against one Party than another

merely by virtue of the fact that it, or any part of it, may have been prepared by counsel for one of

the Parties, it being recognized that it is the result of arm’s-length negotiations among the Parties

and all Parties have contributed substantially and materially to the preparation of this Stipulation.

       55.     All counsel and any other person executing this Stipulation and any of the exhibits

hereto, or any related Settlement documents, warrant and represent that they have the full authority

to do so and that they have the authority to take appropriate action required or permitted to be

taken pursuant to the Stipulation to effectuate its terms.

       56.     Lead Counsel and Defendants’ Counsel agree to cooperate fully with one another

in seeking Court approval of the Preliminary Approval Order and the Settlement, as embodied in

this Stipulation, and to use best efforts promptly to agree upon and execute all such other

documentation as may be reasonably required to obtain final approval by the Court of the

Settlement.

       57.     If any Party is required to give notice to another Party under this Stipulation, such

notice shall be in writing and shall be deemed to have been duly given upon receipt of hand

delivery or facsimile or email transmission, with confirmation of receipt. Notice shall be provided

as follows:




                                                 41
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 42 of 45




   If to Plaintiffs or Lead Counsel:                     Saxena White P.A.
                                                         Attn: Lester R. Hooker
                                                         7777 Glades Rd., Suite 300
                                                         Boca Raton, FL 33434
                                                         Tel: 561-206-6708
                                                         Fax: 561-394-3382
                                                         Email: lhooker@saxenawhite.com


   If to Defendants or Defendants’ Counsel:              Robbins, Russell, Englert, Orseck,
                                                         Untereiner & Sauber LLP
                                                         Attn: Gary A. Orseck
                                                         2000 K Street NW, 4th Floor
                                                         Washington, DC 20006
                                                         Tel: 202-775-4500
                                                         Fax: 202-775-4510
                                                         Email: gorseck@robbinsrussell.com

                                                         Morgan, Lewis & Bockius LLP
                                                         Attn: Steven A. Reed
                                                         1701 Market Street
                                                         Philadelphia, PA 19103
                                                         Tel: 215-963-5000
                                                         Fax: 215-963-5001
                                                         Email: steven.reed@morganlewis.com

       58.     Except as otherwise provided herein, each Party shall bear its own costs. The

Judgment or the Alternate Judgment, if applicable, shall, among other things, provide for the

dismissal with prejudice of the Action against the Defendants, without costs to any Party or

Defendants’ director and officer liability insurance carriers, except for the payments expressly

provided for herein.

       59.     Whether or not the Stipulation is approved by the Court and whether or not the

Settlement is consummated, or the Effective Date occurs, and except as provided for in this

Stipulation, required by law, or ordered by the Court, the Parties and their counsel shall use their

best efforts to keep confidential all negotiations, discussions, acts performed, agreements, drafts,

documents signed, and proceedings in connection with the Stipulation. Defendants nevertheless

retain the right to disclose such confidential information as is reasonably necessary, in their sole

                                                42
        Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 43 of 45




judgment and discretion, to inform their directors, officers, employees, investors, auditors,

insurers, counsel, accountants, financial professionals and/or tax professionals.

       60.     All agreements made and orders entered during the course of this Action relating

to the confidentiality of information shall survive this Settlement.

       61.     No opinion or advice concerning the tax consequences of the proposed Settlement

to individual Settlement Class Members is being given or will be given by the Parties or their

counsel; nor is any representation or warranty in this regard made by virtue of this Stipulation.

Each Settlement Class Member’s tax obligations, and the determination thereof, are the sole

responsibility of the Settlement Class Member, and it is understood that the tax consequences may

vary depending on the particular circumstances of each individual Settlement Class Member.

       IN WITNESS WHEREOF, the Parties hereto have caused this Stipulation to be

executed, by their duly authorized attorneys, as of February 23, 2021.


                                                  SAXENA WHITE P.A.


                                                  By:
                                                        Maya Saxena
                                                        Joseph E. White, III
                                                        Lester R. Hooker
                                                        Dianne M. Pitre
                                                        7777 Glades Rd., Suite 300
                                                        Boca Raton, FL 33434
                                                        Tel: 561-394-3399
                                                        Fax: 561-394-3382
                                                        msaxena@saxenawhite.com
                                                        jwhite@saxenawhite.com
                                                        lhooker@saxenawhite.com
                                                        dpitre@saxenawhite.com




                                                 43
Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 44 of 45




                                    -and-
                                   Steven B. Singer
                                   Kyla Grant
                                   10 Bank Street, 8th Floor
                                   White Plains, NY 10606
                                   Tel: 914.437.8551
                                   Fax: 888.631.3611
                                   ssinger@saxenawhite.com
                                   kgrant@saxenawhite.com

                                   Lead Counsel for Lead Plaintiffs and the
                                   Proposed Settlement Class

                                   David M. Promisloff (ID# 200971)
                                   PROMISLOFF LAW, P.C.
                                   5 Great Valley Parkway, Suite 210
                                   Malvern, PA 19355
                                   Telephone: (215) 259-5156
                                   Facsimile: (215) 600-2642
                                   David@prolawpa.com

                                   Liaison Counsel for Lead Plaintiffs and the
                                   Proposed Settlement Class

                                   ROBBINS, RUSSELL, ENGLERT,
                                   ORSECK, UNTEREINER & SAUBER
                                   LLP



                                   By:
                                   Gary A. Orseck
                                   Matthew M. Madden
                                   D. Hunter Smith
                                   2000 K Street NW, 4th Floor
                                   Washington DC 20006
                                   Tel: (202) 775-4500
                                   Fax: (202) 776-4510
                                   gorseck@robbinsrussell.com




                              44
Case 2:17-cv-02817-JHS Document 76 Filed 02/24/21 Page 45 of 45




                                   - and -

                                   MORGAN, LEWIS & BOCKIUS LLP

                                   Steven A. Reed (Pa. ID 60145)
                                   Laura H. McNally (Pa. ID 310658)
                                   1701 Market Street
                                   Philadelphia, PA 19103
                                   Tel: (215) 963-5000
                                   Fax: (215) 963-5001
                                   steven.reed@morganlewis.com

                                   Counsel for Defendants




                              45
